Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1-5 are rejected under 35 U.S.C. 102a(1) as being anticipated by Rajagopal et al. (US9169521B1).
Regarding claim 1, Rajagopal et al. teaches an aerosol collection device comprising (see Column 5, Lines 21-33 which teaches the ventilation system may be an air handling system for an aerospace vehicle):
	a sample transfer adapter, tubes having a small-diameter lumen, configured to receive a sample (see Column 10 Lines 7-14 which teaches the analyte is transferred from a sample preparation area of the device to the analysis area of the device) and
	a device body, a microfluidic system, connected to the sample transfer adapter (see Column 10 Lines 7-12) wherein the device body (the microfluidics system) defines a flow channel guiding the sample to a filter component (see Column 6 Lines 38-47 which teaches a flow control device (acting as the flow channel) is used to advance the fluid-borne sample through the at least one filter), wherein the filter component contains a buffer solution (see Column 7 Lines 45-50 which teaches the lysis solution filter layer may comprise a material that is selectively solvent in a fluid such as water, phosphate buffer solution (PBS), or bovine serum albumin (BSA)).
Regarding claim 2, Rajagopal et al. teaches all the limitations of claim 1 as taught above. Rajagopal et al. further teaches the device body comprises a vessel component having a sample distribution annulus element (see Column 11 Lines 38-43 which teaches a respiration mask (acting as the vessel) may include an intake valve (acting as a sample distribution annulus element) that allows outside air to be inhaled by the subject), wherein the buffer solution is contained in at least one of a first side of the filter component adjacent to the sample distribution annulus element or a second side of the filter component opposite to the first side (see Column 7 Lines 45-50 which teaches the lysis solution filter layer may comprise a material that is selectively solvent in a fluid such as water, phosphate buffer solution (PBS), or bovine serum albumin (BSA)).
Regarding claim 3, Rajagopal et al. teaches all the limitations of claim 1 as taught above. Rajagopal further teaches the sample transfer adapter is a sampling tunnel (see Column 10 Lines 7-14 which teaches the analyte is transferred from a sample preparation area of the device to the analysis area of the device. In one embodiment, the analyte is transferred via to a microfluidics system configured to transfer small quantities of fluid from the sample preparation area to the analysis cartridge. In some embodiments, the microfluidic system comprises one or more tubes having a small-diameter lumen (acting as a sampling tunnel) that transports the fluid via capillary action).
Regarding claim 4, Rajagopal et al. teaches all the limitations of claim 1 as taught above. Rajagopal further teaches the sample transfer adapter is a mask component (see Column 11 Lines 38-43 which teaches the respiration mask may include an intake valve that allows outside air to be inhaled by the subject. The fluid-borne sample may be that of one or more humans).
Regarding claim 5, Rajagopal et al. teaches all the limitations of claim 1 as taught above. Rajagopal further teaches the aerosol collection device of claim 1 further comprising an extraction cartridge (see Column 11 Lines 2-5 which teaches an analysis cartridge may be removable for transport to another analysis or diagnostic device, for example, to confirm the analysis and/or perform additional analyses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US9169521B1) as applied to claim 1 above, and further in view of Vaughan et al. (US20040127808A1).
Regarding claim 6, Rajagopal et al. teaches all the limitations of claim 5 taught above but does not teach the device body comprises a sample liquid extraction outlet, wherein the extraction cartridge comprises one or more puncturing elements configured to at least partially extend into the sample liquid extraction outlet.
In the analogous art of non-invasive condensation collection, sampling and analysis, Vaughan et al. teaches the device body comprises a sample liquid extraction outlet (see Vaughan [0054], Figure 1a, Figure 4 which teaches a pipette tip, 142, puncturing a top portion, 118, of a reagent chamber, 116. The reagent chamber is sealed and capable of being accessed), wherein the extraction cartridge comprises one or more puncturing elements (tip 142) configured to at least partially extend into the sample liquid extraction outlet (see Vaughan [0054 and Figure 4]).
It would be obvious for one of ordinary skill in the art to modify the device used by Rajagopal et al. in view of Vaughan et al. to make an outlet of  the analysis cartridge puncturable for the benefit of making it easier/safer for the technician to withdraw the sample for analysis. 

Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US9169521B1) as applied to claim 1 above, and further in view of Vaughan et al. (US20040127808A1) and further in view of Kraskin et al. (Igor L Kratskin, Xiaosong Yu, Richard L Doty, An Easily Constructed Pipette for Pressure Microinjections Into the Brain, Brain Research Bulletin, Volume 44, Issue 2, 1997, Pages 199-203, ISSN 0361-9230, https://doi.org/10.1016/S0361-9230(97)00092-0. https://www.sciencedirect.com/science/article/pii/S0361923097000920)).
Regarding claim 7, Rajagopal et al. teaches all the limitations of claim 1 taught above. Rajagopal further teaches the device body comprises: a vessel component comprising at least one capsule extraction body element (see Column 11 Lines 2-4 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device) but does not teach that the device body comprises at least one capsule component positioned on a top surface of the at least one capsule extraction body element but does not teach (see Column 2 Lines 18-20 teaches the microfluidic communication is between the sample preparation layer and the analysis cartridge (capsule)); 
In the analogous art of non-invasive condensation collection, sampling and analysis, Vaughan et al. teaches the device body comprises: a vessel component comprising at least one capsule extraction body element (see Column 11, Lines 1-5 which teaches that the analysis cartridge can be removed); at least one capsule component positioned on a top surface of the at least one capsule extraction body element (see [0052], Figure 1 which teaches the port, 106, leading to the collection vessel may be selectively blocked by an egress port cap, 108) but does not teach and an upper plunger component positioned on a top surface of the at least one capsule component (see Vaughan [0054], Figure 1a, Figure 3 which teaches a pipette tip, 142, puncturing a top portion, 118, of a reagent chamber, 116. The reagent chamber is sealed and capable of being accessed).
It would be obvious for one of ordinary skill in the art to modify the device used by Rajagopal et al. in view of Vaughan et al. to make an outlet of  the analysis cartridge puncturable for the benefit of making it easier/safer for the technician to withdraw the sample for analysis. 
The combination of Rajagopal and Vaughan et al does not teach that the device body comprises an upper plunger component positioned on a top surface of the at least one capsule component.
In the analogous art of pipette microinjections, Krastskin et al. teaches (Page 200, Figure 1) a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette).
It would have  been obvious to further modify the device used by Rajagopal et al. in view of Vaughan et al. to include a cap on top of the port leading to the analysis cartridge for the benefit of preventing spills and cross contamination and to include a pipetting device with a plunger on top of the capsule component for the benefit of extracting the sample out efficiently for analysis and for preventing cross contamination and spills. 

Regarding claim 8, the combination of Rajagopal et al., Vaughan et al. and Kratskin et al. teaches all the limitations of claim 7 taught above. Rajagopal et al. further teaches at least one capsule component stores the buffer solution (see Column 7 Lines 41-50 which teaches a lyophilized lysis solution in a dissolvable filter layer, capsule. The lysis solution filter layer may comprise a material solvent in water, phosphate buffer saline (PBS), or bovine serum albumin (BSA)).

Regarding claim 9, the combination of Rajagopal et al., Vaughan et al. and Kratskin et al. teaches all the limitations of claim 8.  With respect to  claim 9,  each of the at least one capsule component comprises a holder element and a cap element, wherein the buffer solution is hermetically sealed in the holder element by the cap element, is taught by Vaughan et al.’s   each of the at least one capsule component comprises a holder element (see [0032] which teaches the reagent, in a capsule, may be located in a holder) and a cap element (see [0046] which teaches a cap may be used to prevent or regulate communication between filter and condensation apparatus), wherein the buffer solution is hermetically sealed (see [0053] which teaches the reagent chamber may be initially sealed. See [0064] which teaches an airtight cap, 280, is placed over the open end of the collecting tube) in the holder element by the cap element.
Regarding claim 10, the combination of Rajagopal et al., Vaughan et al. and Kratskin et al. teaches all the limitations of claim 9 taught above. Furthermore, Vaughan et al. further teaches at least one capsule extraction body element comprises a protrusion positioned on the top surface of the at least one capsule extraction body element, wherein the cap element is positioned on top of the protrusion (see [0052], Figure 1 which teaches a collection apparatus includes a connector portion, 104, emerging from the condensation apparatus, 60, and blocked by an egress port cap, 108).

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the closest prior art, Rajagopal et al., teaches a vessel component comprising at least one capsule extraction body element (see Column 11 Lines 2-4 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device) but does not teach that the vessel component comprises at least two vertical ridge elements disposed on an inner lateral surface of the vessel component, wherein at least a portion of each of the at least one capsule component is positioned between the at least two vertical ridge elements.
Regarding claim 12, the closest prior art, Vaughan et al., teaches the device body comprises a sample liquid extraction outlet (see Vaughan [0054], Figure 1a, Figure 4 which teaches a pipette tip, 142, puncturing a top portion, 118, of a reagent chamber, 116. The reagent chamber is sealed but capable of being accessed).  Kratskin et al., teaches a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette (Page 200, Figure 1). However, the combination of Vaughan et al. and Kratskin et al. do not teach the response/capability  to receiving a vertically downward force exerted on a top surface of the upper plunger component, the upper plunger component is configured to transfer the vertically downward force to the at least one capsule component and causing a vertical movement of the at least one capsule component.
Regarding claim 13, the closest prior art, Vaughan et al. teaches each of the at least one capsule component comprises a cap element (see [0046] which teaches a cap may be used to prevent or regulate communication between filter and condensation apparatus), wherein the buffer solution is hermetically sealed (see [0053] which teaches the reagent chamber may be initially sealed. See [0064] which teaches an airtight cap, 280, is placed over the open end of the collecting tube) in the holder element by the cap element.  However, Vaughan et al. does not teach the vertical movement of the at least one capsule component causes the at least one capsule extraction body element to break the cap element of each of the at least one capsule component.
Regarding claim 14, the closest prior art, Vaughan et al. teaches each of the at least one capsule component comprises a cap element (see [0046] which teaches a cap may be used to prevent or regulate communication between filter and condensation apparatus), wherein the buffer solution is hermetically sealed (see [0053] which teaches the reagent chamber may be initially sealed. See [0064] which teaches an airtight cap, 280, is placed over the open end of the collecting tube) in the holder element by the cap element.  Rajagopal et al. teaches the device body defines a flow channel guiding the sample to a filter component (see Column 6 Lines 38-47 which teaches a flow control device is used to advance the fluid-borne sample through the at least one filter), wherein the filter component contains a buffer solution (see Column 7 Lines 45-50 which teaches the lysis solution filter layer may comprise a material that is selectively solvent in a fluid such as water, phosphate buffer solution (PBS), or bovine serum albumin (BSA)).  However, the combination of Vaughan et al. and Rajagopal et al. does not teach subsequent to the cap element being broken, the buffer solution flows on the filter component.
Regarding claim 15, the closest prior art, Rajagopal et al, teaches the device body comprises a vessel component having a sample distribution annulus element (see Column 11 Lines 38-43 which teaches the respiration mask may include an intake valve that allows outside air to be inhaled by the subject. The fluid-borne sample may be that of one or more humans). Rajagopal et al. further teaches the respiration mask, 202, includes a check-valve that allows the fluid-borne sample to pass into the multi-layer filter (see Column 11 Lines 32-35). However, Rajagopal et al. does not teach that the sample distribution annulus element comprising a plurality of holes.
Regarding claim 16, the closest prior art, Rajagopal et al. teaches an extraction body (see Column 11 Lines 2-5 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device, for example, to confirm the analysis and/or perform additional analyses).  However, Rajagopal et al. does not teach the at least one capsule extraction body element is positioned radially outward from the sample distribution annulus element.
Regarding claim 17, Rajagopal et al. teaches the tube component secured to the sample distribution annulus element (see Column 10 Lines 7-14 which teaches the analyte is transferred from a sample preparation area of the device to the analysis area of the device. In one embodiment, the analyte is transferred via to a microfluidics system configured to transfer small quantities of fluid from the sample preparation area to the analysis cartridge. In some embodiments, the microfluidic system comprises one or more tubes having a small-diameter lumen that transports the fluid via capillary action). Rajagopal et al. further teaches the respiration mask may include an intake valve that allows outside air to be inhaled by the subject (Column 11 Lines 38-43). However, Rajagopal et al. does not teach a valve component supported by the valve support annulus element.
Regarding claim 18, the closest prior art, Rajagopal et al. teaches the filter component is inserted between the sample distribution annulus element and the at least one capsule extraction body element (see Figure 2B which teaches a multi-layer filter between the input device and the analysis cartridge).  However, Rajagopal et al. does not teach the aerosol collection device further comprises a lower plunger component positioned on a top surface of the filter component.
Regarding claim 19, the closest prior art, Rajagopal et al. teaches a vessel component comprising at least one capsule extraction body element (see Column 11 Lines 2-4 which teaches the analysis cartridge may be removable for transport to another analysis or diagnostic device). The closest prior art, Vaughan et al., teaches the device body comprises a sample liquid extraction outlet (see Vaughan [0054], Figure 1a, Figure 4 which teaches a pipette tip, 142, puncturing a top portion, 118, of a reagent chamber, 116. The reagent chamber is sealed but capable of being accessed). Kratskin et al., teaches a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette (Page 200, Figure 1).  However, the combination of Rajagopal et al., Vaughan et al., and Kratskin et al. does not teach a lower plunger component comprises a plurality of plunger support wings, wherein each of the plurality of plunger support wings is positioned between two capsule components.
Regarding claim 20, the closest prior art, Vaughan et al. teaches the device body comprises a sample liquid extraction outlet (see Vaughan [0054], Figure 1a, Figure 4 which teaches a pipette tip, 142, puncturing a top portion, 118, of a reagent chamber, 116.). Kratskin et al., teaches a pipette syringe with a plunger being placed inside which drives liquid in and out of the pipette (Page 200, Figure 1).  The combination of Vaughan et al. and Kratskin et al. do not teach the upper plunger component is configured to translate from a first configuration to a second configuration by a rotational force, wherein: 
in the first configuration, a bottom surface of the upper plunger component is in contact
with a top surface of each of the at least one capsule component; and
in the second configuration, the bottom surface of the upper plunger component is in
contact with a top surface of each of the plurality of plunger support wings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        /A.H.F./        Examiner, Art Unit 1797